Opinion issued May 31, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00929-CR
____________

EDWARD W. WHITE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 876360



O P I N I O N
	Appellant filed in this Court a pro se motion to withdraw his notice of appeal,
stating that he had served his sentence, but remained in custody because of an
inability to post an appeal bond.  We deferred ruling on appellant's motion, abated
the appeal, and ordered a hearing in the trial court.  The hearing was conducted on
March 15, 2002, and a reporter's record of those proceedings was filed in this Court. 
	Appellant was present at the hearing.  The trial judge stated that appellant had
served his sentence in this case, that appellant's confinement was solely due to the
fact that an appeal bond had not been posted, and that appellant was not eligible for
a personal bond.  At the hearing, appellant expressed more than once his desire to
dismiss this appeal.
	According to the Harris County Justice Information Management System,
appellant posted a cash appeal bond on March 18, 2002, and was released from
confinement.  As of this date, appellant has not notified this Court that his release 
changed his desire to dismiss the appeal.
	Accordingly, we order the appeal reinstated.  Appellant's motion to withdraw
the notice of appeal is granted.  See Tex. R. App. P. 42.2(a).  The clerk of this Court
is directed to issue mandate immediately.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Cohen, Nuchia, and Wilson. (1)
Justice Cohen not participating.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Davie L. Wilson, retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.